Citation Nr: 1430738	
Decision Date: 07/09/14    Archive Date: 07/15/14

DOCKET NO.  11-06 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for headaches.     

2.  Entitlement to service connection for bilateral hearing loss.      

3.  Entitlement to service connection for a low back disability.     


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel


INTRODUCTION

The Veteran served on active duty from February 1982 to August 1988.   

This case comes before the Board of Veterans' Appeals (Board) on appeal from a decision dated in July 2009 of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which denied service connection for hearing loss, a low back disability, headaches, and a psychiatric disorder to include depression, anxiety, and post traumatic stress disorder.  The Veteran perfected an appeal.    

In a November 2012 decision, the RO granted service connection for post-traumatic stress disorder (PTSD) and assigned a 30 percent rating from December 31, 2008 and assigned a 70 percent rating from June 1, 2011.  The RO indicated that the service-connected PTSD included the claimed anxiety, depression, and sleep disorder.  This action constituted a full grant of the benefits sought, and this claim is no longer open for appellate review.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second Notice of Disagreement must thereafter be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date of service connection).

The Veteran was scheduled for a Travel Board hearing in May 2013 and she failed to appear for the hearing without explanation.  Accordingly, her request for a Board hearing is deemed withdrawn. 

In evaluating this case, the Board has not only reviewed the Veteran's physical claims file, but has also reviewed the Veteran's file on the "Virtual VA" system to ensure a complete assessment of the evidence. 



The issues of a service connection for bilateral hearing loss and a low back disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran sought treatment for headaches in service, muscle tension headaches were diagnosed in May 1987, and upon separation examination in June 1987, the Veteran reported having a history of tension headaches.    

2.  Headaches manifested during service and have been recurrent since service separation, and the Veteran has a current diagnosis of headaches. 


CONCLUSION OF LAW

Affording the Veteran the benefit of the doubt, the criteria for service connection for headaches are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Duty to Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA notice letters must also include notice of a disability rating and an effective date for award of benefits if service connection is granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

As the Board is granting the claim for service connection for headaches, the claim is substantiated, and further discussion of VA's duties to notify and to assist is not required.

Service Connection Laws and Regulations

Service connection will be granted for disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection requires competent evidence showing, (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.102, 4.3, 4.7.  

Analysis

The Board finds that the evidence is in equipoise on the question of whether the Veteran currently has headaches that manifested in service.  Service treatment records show that upon enlistment examination in November 1981, examination of the head and neurologic system was normal.  A November 1983 service treatment record indicates that the Veteran reported having headaches and sinus congestion.  Sinusitis was diagnosed.  In January 1984, the Veteran complained of headaches and sinus congestion.  A May 1987 service treatment record indicates that the Veteran reported having an intermittent headaches for two weeks.  The assessment was muscle tension headache.  The Veteran underwent discharge examination in June 1987.  She reported having a history of tension headaches.  Examination of the head and neurologic system was normal.  The Veteran separated from service in August 1988.  

In a December 2008 claim, the Veteran stated that she began to have headaches in service after she was sexually and physically abused.  In a January 2009 statement, the Veteran stated that she began to have tension headaches and migraines in service when she was abuse and she continued to have them today.  The Veteran, as a layperson, is competent to describe observable symptoms such wrist pain.  See Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  The Veteran's lay statements are found to be credible as they have been consistent with the service treatment records and the post service medical evidence.  As discussed above, the service treatment records show a diagnosis of muscle tension headaches.  

Post service treatment records from Dr. C.A, the Veteran's primary care physician, indicate that the Veteran sought treatment for headaches in the 1990's and after.  In September 1998, the Veteran reported having a frontal headaches and sinus pain.  The assessment was sinusitis.  In August 1999, the Veteran sought treatment for a headache that she described as a "band around head."  In November 1999, the Veteran sought treatment for a headache behind the eyes and she had nasal congestion.  An April 2001 private medical record indicates that the Veteran had complaints muscle spasm in the neck which caused a headache.  The Veteran sought treatment for a headache in January 2003 and a virus was diagnosed.  In September 2005, the Veteran reported having a headache and migraine headache and sinusitis were diagnosed.  She complained of a headaches in December 2005, and the impression was sinusitis and muscle spasm in the neck.  An April 2007 private medical record indicates that the Veteran reported having a migraine headache all weekend.  The impression was migraine headaches and increased headaches. She was rechecked 12 days later and the assessment was migraine headache.  

A February 2010 VA primary care record indicates that the Veteran reported having headaches but it was noted that she did not have a history of migraine headaches.  She was told to keep a headache journal.  The assessment in pertinent part was headache.  A June 2010 VA primary care note indicates that the Veteran had a history of chronic headaches.  See also a January 2011 VA treatment record which notes a history of headaches.  VA treatment records dated in July 2012 indicate that the Veteran reported having a headache every other day.  

On this record, the Board finds that the competent and credible evidence is in equipoise as to whether the Veteran's current chronic headaches first manifested in service, has been recurrent since service, and still exists.  There is competent and credible evidence that weighs in favor of the claim.  There is competent and credible evidence that the Veteran had headaches in service and muscle tension headaches was diagnosed prior to service discharge.  There is competent and credible evidence that the headaches continued upon separation examination in June 1987 and after service separation.  The Veteran stated that she continued to have headaches after service.  The Veteran, as a layperson, is competent to describe observable symptoms such headache pain.  See Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  The Veteran's lay statements are found to be credible as they have been consistent.  More recent VA treatment records indicate that the Veteran has chronic headaches.  

In resolving all reasonable doubt in the Veteran's favor, service connection for headaches is warranted.  The claim is granted. 


ORDER

Service connection for headaches is granted.  


REMAND

VA's duty to assist includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d).  VA is obligated to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Veteran is competent to report observable symptoms and a continuity of symptomatology.  Duenas v. Principi, 18 Vet. App. 512 (2004). 

The Veteran asserts that she injured her low back in service when she was working on a supply detail on the ship.  In the December 2008 application for compensation benefits, the Veteran stated that she injured her back when loading supplies onto ships in service.  She stated that they formed a chain line and loaded the ship for two or three hours.  She stated that they loaded the ship every time they were in port.  The Veteran asserts that her low back gives her problems today.  See also the December 2009 statement.  

Service treatment records show that in August 1982, the Veteran sought medical treatment for low back pain.  She reported that she had low back pain for one week.  Physical examination revealed muscle tension at the lumbar curve without spasm.  The assessment was muscle strain.  The Veteran sought treatment for low back pain in August 1984.  A March 1985 service treatment record indicates that the low back was painful to palpation.  Examination of the spine was normal upon service separation examination in June 1987.   

Review of the record shows that the Veteran has current complaints of low back pain.  See the private treatment records dated in February 2001 (severe low back pain for three days), March 2001 (complaints of the back popping); September 2007 (complaints of back hurting); and October 2007 (back pain); and the VA treatment records dated in July 2012 (back pain and chronic back strain/sprain) and October 2012 (complaints of back pain and pain all over since 2008).  The Veteran was not afforded a VA examination of the back in this matter.  

The Board finds that VA should afford the Veteran a VA examination to determine whether the Veteran has a current low back disability due to the back injury in service or that is otherwise related to injury or event in service.  See 38 C.F.R. § 3.159(c)(4); see also McLendon; supra.  

The Veteran asserts that she has bilateral hearing loss that was caused by noise exposure in service.  The Veteran was afforded a VA audiometric examination in March 2009 and the results show that the Veteran did not have a hearing loss disability as defined by 38 C.F.R. § 3.385.  However, VA treatment records show that in October 2010, unilateral hearing loss in the right ear was diagnosed. In January 2011, the Veteran was issued a hearing aid for the right ear.  In light of these findings, the Board finds that additional audiometric examination is necessary to determine whether the Veteran has current hearing loss as defined by VA regulations, and if so, whether any current hearing loss disability is medically related to injury or another event or incident of active service.

The RO should contact the Veteran by letter and request that she provide sufficient information, and if necessary authorization, to enable the RO to obtain any pertinent VA or non-VA treatment records showing treatment of the claimed low back disability and hearing loss.  The RO should make an attempt to obtain any treatment records identified by the Veteran that are not currently associated with the claims file.

The record shows that the Veteran receives treatment for low back symptoms and the claimed hearing loss from the VA Healthcare System.  The RO should obtain the VA treatment records for treatment of the claimed disorders dated from November 2012.  VA has a duty to seek these records.  38 U.S.C.A. § 5103A(b)(1).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask her to provide sufficient information and necessary authorization in order to obtain copies of any outstanding records of treatment by VA or non-VA health care providers for the claimed low back disability and hearing loss.  If the Veteran provides the necessary information and authorizations, obtain legible copies of any outstanding clinical records and incorporate them into the claims file. 

2.  Obtain any pertinent VA treatment records showing treatment for the claimed low back disability and hearing loss dated from November 2012 to present from the VA Healthcare System. 

3.  After obtaining any records requested above, schedule the Veteran for a VA orthopedic examination in order to determine to determine nature and likely etiology of the claimed low back disability. The claims folder must be made available to the examiner for review in connection with the examination.

All appropriate tests and studies including x-ray examination should be accomplished with all results made available to the examiner prior to the completion of the report.  All clinical findings should be reported in detail.  The examiner should report all current diagnoses pertinent to the low back. 

After examining the Veteran and reviewing the relevant evidence in the claims file, the VA examiner should opine whether it is at least as likely as not (50 percent or greater probability) that any current low back disability is due to or related to injury or back pain symptoms or other event of the Veteran's period of service.  

The examiner should provide a rationale for all conclusions. If the examiner determines that he or she is unable to provide the requested medical opinion without resorting to speculation, the examiner should indicate this in the report.

4.  After obtaining any records requested above schedule the Veteran for a VA audiometric examination to determine the nature and etiology of any current hearing loss.  The Veteran's VA claims folder must be made available to the examiner for review in connection with the examination.  The examination should include a controlled speech discrimination test (Maryland CNC) and a pure tone audiometry test.  For each ear, pure tone audiometric thresholds, in decibels, should be recorded for each of the frequencies of 1,000, 2,000, 3,000 and 4,000 hertz, as well as controlled speech discrimination testing (Maryland CNC) (reported in percentages of discrimination).  The examination of hearing impairment should be conducted without the use of hearing aids. 

The examiner should provide an opinion as to whether it is at least as likely as not that the Veteran has a current hearing loss disability due to noise exposure or another event or incident of active service. 

The examiner should clearly outline the rationale for any opinion expressed. If any requested medical opinion cannot be given, the examiner should state the reason(s) why.

5.  After completing all indicated development, readjudicate the claims remaining on appeal.  If any benefit sought on appeal remains denied, then a fully responsive Supplemental Statement of the Case should be furnished to the Veteran, and his representative and they should be afforded a reasonable opportunity for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



Department of Veterans Affairs


